Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
The amendment was filed on 4/23/2021.
Claims 1-6 and 8-20 are pending. Claim 7 was cancelled. 

Response to Amendment
Applicants’ arguments filed under Remarks on pages 8-12 on 4/23/2021 have been fully considered but they are not persuasive.  Applicants state on page 9 that “Independent claim 1, as amended, recites an imaging method including, for example, "outputting a control instruction to move the positioning mechanism to move the image capturing mechanism so as to position a facial feature of the detected human face at the target position, the facial feature including an eye, a nose, an ear, or a mouth of the detected human face." Wang does not disclose at least these elements. A part of the above quoted elements was similarly recited in claim 7. In the rejection of claim 7, the Office asserted that Wang discloses "outputting control instruction to move the positioning mechanism to position a facial feature of the detected human face at the target position," referring to paragraphs [0042] and [0044] of Wang (English translation version) for support. Id. at 4. Applicant respectfully disagrees. Wang discloses that "the Selfie lever is controlled to rotate so that the face reaches the predetermined position." Wang, [0044]. Wang at best may be argued to disclose positioning the face at the predetermined position. However, Wang does not disclose positioning a facial feature of the face at the predetermined position. In fact, Wang is silent about "facial feature," let alone "the facial feature including an eye, a nose, an ear, or a mouth of the detected human face," as recited in claim 1. In view 
Wang discloses controlling the selfie lever to rotate an image capturing device through the face recognition technology so as to position a face at the predetermined position (Paragraph [0044]). The predetermined position can cover all portions of a face, which including an eye, a nose, an ear, or a mouth of the face. (Paragraph [0043] The predetermined position can be the default position of the system, such as the center or a fixed position of the screen, or it can be located at the golden section of the preview screen; Fig.2 and 5). Face features such as an eye, a nose, an ear, or a mouth are inherent in a face.   Furthermore, based on fig. 4 and well known understanding, a nose of a face is said to be the center of the face.  Therefore, Wang also moves an image capturing device to position a facial feature of a face at the target position.
Also, the face recognition technology generally works by measuring facial features from a given image. (Wikipedia’s definition: A facial recognition system is a technology capable of matching a human face from a digital image or a video frame against a database of faces, typically employed to authenticate users through ID verification services, works by pinpointing and measuring facial features from a given image). Thus, Wang is not silent about "facial feature”. Therefore, Wang meets the limitations of pending claims. Please see the rejection below in detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Chinese Publication No. 105592267) (hereafter, " Wang"). 
Regarding claim 1, Wang teaches an imaging method comprising: determining a target position in an imaging frame of an image capturing mechanism connected with a positioning mechanism; outputting (Para 0011, The implementation of the second aspect of the present invention provides a photographing control device for controlling a photographing system to take pictures. The photographing system includes an electronic device and a selfie lever; Para 0032, the camera control method of the embodiment of the present invention is used to control a camera system to take pictures. The camera system includes a selfie stick and is arranged on the selfie stick and an electronic device. The electronic device is used for taking pictures, and the selfie stick is used to rotate the electronics; Para 0043, The predetermined position can be the default position of the system, such as the center or a fixed position of the screen, or it can be located at the golden section of the preview screen. Of course, the predetermined location can also be set according to the user's preferences to meet different user needs), after the target position is determined, a capturing instruction to control the image capturing mechanism to capture a scene including a human face; detecting the human face from the captured scene (Para 0041, Process the acquired current image, for example, acquire the information of the person and the scene in the image, and the positional relationship between the person and the scene under the current shooting parameter setting. Perform face recognition on the current image, and reset the position of the face in the current image according to the processing information of the image, which is the predetermined position); and outputting a control instruction to move the positioning mechanism to move the image capturing mechanism so as to position a facial feature of the detected human face at the target position, the facial feature including an eye, a nose, an ear, or a mouth of the detected human face (Para 0044, The photographing control method of the embodiment of the present invention controls the Selfie lever to automatically rotate the electronic device through the face recognition technology, and the photographing angle can be adjusted without the user's judgment, so that the face is located in the predetermined position of the image; Para 0042, when the face is not located at the predetermined position, the Selfie lever is controlled to rotate so that the face reaches the predetermined position). 
Regarding claim 2, Wang teaches wherein determining the target position includes at least one of: determining a preset default position in the imaging frame as the target position; or displaying the imaging frame on a screen and receiving an input indicating the target position in the imaging frame (Para 0043, The predetermined position can be the default position of the system, such as the center or a fixed position of the screen, or it can be located at the golden section of the preview screen. Of course, the predetermined location can also be set according to the user's preferences to meet different user needs; Para 0008, Process the current image and recognize the human face to determine whether the human face is located in a predetermined position of the preview screen).
Regarding claim 8, Wang teaches wherein outputting the control instruction to move the positioning mechanism includes: determining a current position of the detected human face in the imaging frame (Para 0050, The process of face recognition is usually to recognize the face area, and in the process of determining the predetermined position, the area can be equivalent to a point, that is, the center of the face is the equivalent point); calculating a positional relationship between the current position and the target position (Para 0051, Step S32: Calculate the displacement from the center of the face to a predetermined position; Para 0052, Similarly, the predetermined position will also be equivalent to a point. Calculate the equivalent point of the face area to the equivalent point of the predetermined position to determine the relevant parameters for controlling the rotation of the selfie stick); calculating motion parameters of the positioning mechanism according to the positional relationship (Para 0053, Step S33: Convert the displacement into a rotation parameter of the selfie stick; Para 0054, The rotation parameters of the selfie stick include rotation direction and rotation angle. The rotation parameters of the selfie stick are determined according to the displacement of the equivalent point of the face in the image to the equivalent point of the predetermined position and the displacement of the equivalent point of the face during the rotation of the selfie stick and the rotation angle of the selfie stick); and outputting the control instruction to move the positioning mechanism according to the motion parameters (Para 0055, Step S34, controlling the rotation of the selfie stick according to the rotation parameter so that the face reaches a predetermined position; Para 0061, In the process of controlling the rotation of the selfie stick, the current face position is continuously acquired, and whether it has reached the predetermined position is detected).
Regarding claim 15, Wang teaches further comprising: recording, after the detected human face is positioned at the target position, a picture or a video containing the detected human face (Para 0043, When the face is in the predetermined position, the position of the face relative to the scene is more reasonable, and the user can obtain satisfactory photos).
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication No. 105592267) in view of Hayashi (Japanese Publication No. 2008004061).
Regarding claim 3, Wang teaches all the limitations of claim 1 above. Wang teaches wherein determining the target position includes (Para 0043, The predetermined position can be the default position of the system, such as the center or a fixed position of the screen, or it can be located at the golden section of the preview screen. Of course, the predetermined location can also be set according to the user's preferences to meet different user needs).
Wang does not teach receiving a sample image containing a sample face; detecting a position of the sample face in the sample image; and determining the target position according to the position of the sample face. 
However, Hayashi teaches receiving a sample image containing a sample face; detecting a position of the sample face in the sample image; and determining the target position according to the Para 0007, It is another object of the present invention to provide an image processing apparatus which can be arranged in order when a target image portion such as a face image is included in a frame of image; Para 0010, when image data is supplied, a target image portion is detected from an image represented by the image data, and a position indicating the detected target image portion is stored. Image data of a plurality of frames is continuously supplied (a fixed period of time may be given, or a plurality of frames of image data representing a still image like a continuous shot is given), and a process of detecting the target image portion and a process of storing the position are repeated. Based on the stored position, a display position of a detection frame indicating a target image portion is determined. A detection frame is displayed at the determined position together with an image. According to the 1 aspect of the present invention, since the display position of the detection frame is determined based on the position of the target image portion of the image represented by the previously given image data, the detection frame can be displayed in the vicinity of the position of the target image portion of the image of the previous frame).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of receiving images containing a face, detecting a position of the face in the images, and determining the target position by Hayashi. 
The suggestion/motivation for doing so would have been to improve the determination for the target position for image capturing. (Para 0046, Using these corresponding detection frames, the display positions of the detection frames F41, F42, and F43 are corrected). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
Regarding claim 4, Wang teaches all the limitations of claim 1 above. Wang teaches wherein determining the target position includes (Para 0043, The predetermined position can be the default position of the system, such as the center or a fixed position of the screen, or it can be located at the golden section of the preview screen. Of course, the predetermined location can also be set according to the user's preferences to meet different user needs).
Wang does not teach receiving a plurality of sample images each containing a sample face; 30Clien/ Ref. No. 20]6F0603 USA Ilorney' LDocket No. 00203.0002. OOUSdetecting a position of the sample face in each of the sample images, and calculating the target position according to the positions of the sample faces. 
However, Hayashi teaches receiving a plurality of sample images each containing a sample face; 30Clien/ Ref. No. 20]6F0603 USA Ilorney' LDocket No. 00203.0002. OOUSdetecting a position of the sample face in each of the sample images, and calculating the target position according to the positions of the sample faces (FIG.2 and Para 0046, the detection frames F41, F42, and F43 to be displayed in the latest subject image I4 are corrected using the position of the corresponding detection frame among the detection frame F11-F13, F21, F23, F31, F32 of the previous subject images I1, I2, and I3. The detection frame corresponding to the detection frame F41 is F11, F21, F31 and F41. The detection frame corresponding to the detection frame F42 is F12, F32, and F42. The detection frame corresponding to the detection frame F43 is F13, F23, and F43).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of receiving a plurality of images (frames) each containing faces, detecting a position of the faces in each of the images, and calculating (correcting) the target position according to the positions of the faces by Hayashi. 
Para 0046, Using these corresponding detection frames, the display positions of the detection frames F41, F42, and F43 are corrected). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Hayashi to obtain the invention as specified in claim 4.
With respect to claim 5, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 6, arguments analogous to those presented for claim 4, are applicable.
Hayashi disclosures composition template (Para 0010, the image of the previous frame) and composition templates (Para 0046, the previous subject images I1, I2, and I3) In other words, Hayashi’s previous subject image(s) can cover both sample image(s) and composition template(s) since it is taken by a user in the past and has defined face position(s).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication No. 105592267) in view of Tang (US Publication No. 20080279425). 
Regarding claim 11, Wang teaches all the limitations of claim 1 above. Wang teaches wherein detecting the human face includes (Para 0041, Process the acquired current image, for example, acquire the information of the person and the scene in the image… Perform face recognition on the current image; Para 0012, A processing module, the processing module is used to process the current image and recognize the human face).
Wang does not teach detecting a plurality of candidate faces; and determining the detected human face from the candidate faces. 
Para 0028, an image is provided and detected for human faces that appear within the displayed image…. this matching candidate face is the highest confidence candidate face on the candidate list).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of detecting a plurality of candidate (human) faces and determining the detected candidate (human) face from the candidate list by Tang. 
The suggestion/motivation for doing so would have been to improve the accuracy of face recognition for image capturing. (Para 0007, Therefore, a face recognition program which can run on embedded or mobile image capturing devices satisfyingly in terms of computation efficiency and recognition accuracy is greatly desired). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Tang to obtain the invention as specified in claim 11.
Regarding claim 12, Wang teaches all the limitations of claim 1 above. Wang does not teach wherein determining the detected human face from the candidate faces includes: comparing the candidate faces with a stored user face; and determining one of the candidate faces that matches the stored user face as the detected human face. 
However, Tang teaches wherein determining the detected human face from the candidate faces includes: comparing the candidate faces with a stored user face; and determining one of the candidate faces that matches the stored user face as the detected human face (Para 0028, an image is provided and detected for human faces that appear within the displayed image. As multiple faces could be detected from the image, among the detected faces a target face will be defined, for example, by the user. The detected target face has a set of extracted target facial features. Then, a candidate list which contains one or more candidate face is generated for the target face. The candidate list is generated by searching the target facial features against the facial feature records pre-stored in a face database. Each candidate face on the candidate list has a set of candidate facial features of its own. Finally, the target facial features are compared with the above-mentioned candidate facial features, based on which a matching candidate face is determined out of the candidate list. Generally, this matching candidate face is the highest confidence candidate face on the candidate list).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of determining the detected human (target) face from the candidate faces includes: comparing the candidate faces with a pre-stored face and determining one of the candidate faces that matches the a pre-stored face as the detected human (target) face by Tang. 
The suggestion/motivation for doing so would have been to improve the accuracy of face recognition for image capturing. (Para 0007, Therefore, a face recognition program which can run on embedded or mobile image capturing devices satisfyingly in terms of computation efficiency and recognition accuracy is greatly desired). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Tang to obtain the invention as specified in claim 12.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication No. 105592267) in view of Takatsuka et al. (US Publication No. 20110008036) (hereafter, "Takatsuka").
Regarding claim 13, Wang teaches all the limitations of claim 1 above. Wang does not teach further comprising: placing a face thumbnail at the target position; determining whether a size of the detected human face matches a size of the face thumbnail; and instructing, if the size of the detected human face does not match the size of the face thumbnail, to output an indication signal. 
However, Takatsuka teaches further comprising: placing a face thumbnail at the target position; determining whether a size of the detected human face matches a size of the face thumbnail (Para 0041, The person indicator setting section 14 serves as a setting section that presets preferable arrangement (composition) of a person (user) relative to the background to be photographed... The display indicator may be a simple figure such as quadrangle or oval imitating a human face; Para 0084, sets (the face of) the person to be photographed at the target position and in the target size by operating the person indicator on the display screen); and instructing, if the size of the detected human face does not match the size of the face thumbnail, to output an indication signal (Para 0086, In step S15, the face size in the current image is compared with the target face size set in step S11. If the detected face size is larger than the upper limit of the allowable size, a signal “please move backward”, namely, a signal instructing the person to be photographed to move backward is outputted (S16). If the detected face size is smaller than the lower limit of the allowable size, a signal “please move forward”, namely, a signal instructing the person to be photographed to move forward is outputted (S18)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of placing a display indicator at the target position, setting the face of the person to be photographed in the target size by operating the person indicator, and instructing to output an signal when the face size in the current image does not match the size of the target face size by Takatsuka. 
Para 0022, As a result, a desired position of the person to be photographed with respect to the background can be relatively easily determined at a time of self-photographing with a building or scene as the background). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Takatsuka to obtain the invention as specified in claim 13.
Regarding claim 14, Wang teaches all the limitations of claim 1 above. Wang does not teach further comprising: continuously instructing to output the indication signal until the size of the detected human face matches the size of the face thumbnail. 
However, Takatsuka teaches further comprising: continuously instructing to output the indication signal until the size of the detected human face matches the size of the face thumbnail (Para 0070, In FIG. 6A1, the size of a user image 61 in the photography image 60 is larger than the set size of the person indicator. Then, as shown in FIG. 6B1, the mobile terminal emits (lighting or blinking) the LED 107b on the upper side thereof. This instructs the user to move user's current position away from the camera (move backward). As the user moves away from the camera, the size of the person image in the photography image 60 becomes smaller, and then, the LED 107b stops emitting when the size of the user image 61 agrees with the size of the person indicator within the allowable error in the condition of FIG. 6A2).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of instructing to output the indication until the size of the person image in the photography image matches the set size of the person indicator by Takatsuka. 
Para 0022, As a result, a desired position of the person to be photographed with respect to the background can be relatively easily determined at a time of self-photographing with a building or scene as the background). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Takatsuka to obtain the invention as specified in claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication No. 105592267) in view of Sarin et al. (US Publication No. 20130124207) (hereafter, "Sarin").
Regarding claim 16, Wang teaches all the limitations of claim 1 and 15 above. Wang teaches wherein recording the picture or the video includes (Para 0043, When the face is in the predetermined position, the position of the face relative to the scene is more reasonable, and the user can obtain satisfactory photos).
Wang does not teach recording the picture or the video according to a voice instruction. 
However, Sarin teaches recording the picture or the video according to a voice instruction (Para 0041, a user can speak a voice command into microphone 450 to provide voice input that causes the mobile device 400 to capture the image shown in the viewfinder 415).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of capturing images according to a voice command by Sarin. 
The suggestion/motivation for doing so would have been to improve the convenience of self-photographing. (Para 0003, The technologies described herein are useful, for example, for performing image capture functions without making physical contact with a device (e.g., to avoid camera shake, or to allow a subject of a photo in a self-portrait or group photo to initiate an image capture operation without touching the device or setting a timer) and without navigating through a menu system). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Sarin to obtain the invention as specified in claim 16.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication No. 105592267) in view of Ogawa (US Publication No. 20110216943). 
Regarding claim 17, Wang teaches all the limitations of claim 1 and 15 above. Wang teaches wherein recording the picture or the video includes (Para 0043, When the face is in the predetermined position, the position of the face relative to the scene is more reasonable, and the user can obtain satisfactory photos).
Wang does not teach recording the picture or the video when a target facial expression is detected on the detected human face. 
However, Ogawa teaches recording the picture or the video when a target facial expression is detected on the detected human face (Para 0046, The image-capturing apparatus has a mode in which, when a still image is to be captured, the face of an image-captured person is detected from the captured image, the expression of the face is evaluated, and information indicating the degree of the evaluation is notified to the image-captured person, and a mode in which a shutter is released automatically in response to the degree of the evaluation and still image data is recorded in the recording apparatus 18).

The suggestion/motivation for doing so would have been to improve the possibility of reliable capturing image and the convenience of self-photographing. (Para 0063, when compared with the self-timer function of the related art (that is, the function of recording a captured image after a fixed period of time has elapsed from when the shutter release button is depressed), it becomes possible to reliably capture an image in which the image-captured person has a satisfactory expression, and it is possible to increase the degree of satisfaction of the image-captured person and the image-capturing person). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Ogawa to obtain the invention as specified in claim 17.
Regarding claim 18, Wang teaches all the limitations of claim 1 and 15 above. Wang does not teach wherein recording the picture or the video when the target facial expression is detected includes recording the picture or the video when a smile on the detected human face is detected. 
However, Ogawa teaches wherein recording the picture or the video when the target facial expression is detected includes recording the picture or the video when a smile on the detected human face is detected (Para 0047, the degree of whether or not the expression is a smile is evaluated. Furthermore, in the expression response recording mode, when the evaluation value exceeds a predetermined value, it is determined that the face of the image-captured person has become an expression appropriate for image capturing, and still image data is automatically recorded).

The suggestion/motivation for doing so would have been to improve the possibility of reliable capturing image and the convenience of self-photographing. (Para 0063, when compared with the self-timer function of the related art (that is, the function of recording a captured image after a fixed period of time has elapsed from when the shutter release button is depressed), it becomes possible to reliably capture an image in which the image-captured person has a satisfactory expression, and it is possible to increase the degree of satisfaction of the image-captured person and the image-capturing person). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Wang with Ogawa to obtain the invention as specified in claim 18.
Regarding claim 19, Wang teaches all the limitations of claim 1 and 15 above. Wang teaches wherein recording the picture or the video includes (Para 0043, When the face is in the predetermined position, the position of the face relative to the scene is more reasonable, and the user can obtain satisfactory photos).
Wang does not teach detecting a degree of smile strength based on the detected human face; determining whether the degree of smile strength is higher than a threshold value; and 34Client Ref. No. 20]6F0603 USAttorney Docket No. 00203.0002. OOUStriggering, if the degree of smile strength is higher than the threshold value, a shutter of the image capturing mechanism to record the picture or the video. 
However, Ogawa teaches detecting a degree of smile strength based on the detected human face; determining whether the degree of smile strength is higher than a threshold value; and 34Client Ref. No. 20]6F0603 USAttorney Docket No. 00203.0002. OOUStriggering, Para 0047, The expression evaluation mode serves the role of evaluating the expression of a face when the face is detected from the captured image, notifying the image-captured person of information corresponding to the evaluation, and prompting the image-captured person to form an expression more appropriate for image capturing. For example, the degree of whether or not the expression is a smile is evaluated. Furthermore, in the expression response recording mode, when the evaluation value exceeds a predetermined value, it is determined that the face of the image-captured person has become an expression appropriate for image capturing, and still image data is automatically recorded; Para 0062, the expression evaluation section 41 performs control so that, when the expression evaluation value exceeds a predetermined threshold value, the shutter is released automatically, that is, the captured image is recorded).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Wang to incorporate the step/system of evaluating the expression of a face based on the image-captured person, determining whether evaluation value exceeds a predetermined value, and performing control to a shutter is released automatically to record the images by Ogawa. 
The suggestion/motivation for doing so would have been to improve the possibility of reliable capturing image and the convenience of self-photographing. (Para 0063, when compared with the self-timer function of the related art (that is, the function of recording a captured image after a fixed period of time has elapsed from when the shutter release button is depressed), it becomes possible to reliably capture an image in which the image-captured person has a satisfactory expression, and it is possible to increase the degree of satisfaction of the image-captured person and the image-capturing person). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing .
Allowable Subject Matter
Claim 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669    
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669